Citation Nr: 1802894	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to August 1969, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction was transferred to the RO in Phoenix, Arizona.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of that hearing has been associated with the claims file.  The record was held open for 60 days following the December 2015 hearing to provide the Veteran with an opportunity to submit additional evidence.  Subsequently, the Veteran submitted a private medical opinion and Social Security Administration records accompanied by a waiver of initial RO consideration.  

This matter was remanded by the Board in March 2016 for further development and has since been returned to the Board for appellate review.  

The appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager (LCM).  LCM contains VA treatment records and the August 2016 VA Social and Industrial survey not contained in VBMS.  Other documents in LCM are either duplicative of the evidence in VMBS or not relevant to the issue on appeal.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 



CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim is granted herein, the Board need not address VA's duty to notify or assist the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

TDIU may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran's combined disability evaluation meets the scheduler criteria for TDIU.  Service-connected posttraumatic stress disorder (PTSD) is evaluated as 70 percent disabling, service-connected prostate cancer is evaluated as 40 percent disabling, service-connected tinnitus is evaluated as 10 percent disabling, and service-connected erectile dysfunction is rated as noncompensable.  Thus, the overall disability evaluation is 80 percent.  38 C.F.R. § 4.25 (2017).  Based on the Veteran's August 2010 application for TDIU, the Veteran has not worked since 2007.  The only remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities; for the reasons below, the Board finds that he is not. 

The Veteran asserts that his service-connected tinnitus, prostate cancer, and PTSD keep him from performing full-time competitive work.  

On the Veteran's Social Security Administration (SSA) function report, the Veteran stated that after the military, he obtained his general equivalency diploma (GED) and enrolled in one year of college courses.  In regards to work history, the Veteran reported that he had never been fired or laid off from a job because of problems getting along with other people.  The Veteran indicated that he worked as an account executive from 1980 to 1997 and as a realtor from 1999 to 2009.  As an account executive, the Veteran contacted customers, did presentations, wrote letters, and priced out digital and voice networks.  As a realtor, the Veteran assisted in the purchases and sale of properties, wrote contracts, showed homes, and was always on call.  

At the April 2010 VA PTSD examination, the Veteran stated that a few years ago he was more violent and angry and described domestic physical altercations with his wives and son-in-law.  In regards to memory, the Veteran stated that he has to be reminded to take his medications and that he forgets tasks he begins to perform.  He also commented that his personal hygiene is suffering considerably and he does not have the motivation to shave or shower.  The Veteran stated that he only takes a shower every one to two weeks.  In regards to prostate cancer, the Veteran stated that he has difficultly with incontinence and therefore does not like to be around people.  Furthermore, he reported being hypervigilant and angry since his service in Vietnam.  He reported a work history affected by anger that either cost him positions and/or resulted in him walking away.  The Veteran described that he has had a lot of difficulty with angry outbursts that have affected his relationships and work settings.  The examiner found that the Veteran's immediate memory was mildly impaired and he had persistent symptoms of PTSD including irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner also noted that anger, detachment from others, chronic military related nightmares, hypervigilance, and exaggerated startle response has prevented the Veteran from excelling in his past work life and establishing lasting friendships.  The examiner opined that due to the Veteran's chronic PTSD symptoms it is more likely than not that the Veteran is not able to maintain substantial gainful employment.  

At a July 2011 VA general medical examination, the Veteran reported that he quit working real estate due to fatigue and erectile dysfunction symptoms including urinary urgency, but no incontinence.  The VA examiner found voiding dysfunction related to his radiation therapy of the prostate, including increased urinary frequency, but not incontinence.  The examiner found that it did not interfere with his ability to work or seek or maintain gainful employment.  

At the July 2011 VA PTSD examination, the Veteran reported that he has not worked since 2007 due to fatigue.  The Veteran stated that he was very successful in real estate prior to his medical problems.  The VA examiner opined that the Veteran's level of occupational was mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that some of the Veteran's symptoms include markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, and irritability or outburst of anger.  The examiner opined that the Veteran is not incapable of substantially gainful employment for any reason related to mental health including his PTSD which is mild to moderate and stable, nor is there any mental health related causes that would prohibit him from either sedentary or physical labor.

On the September 2013 VA prostate examination the examiner noted that the Veteran has a voiding dysfunction.  The examiner found that the Veteran's prostate cancer does not impact his ability to work.  

In an April 2015 VA treatment record, the Veteran reported feeling more angry, anxious, and irritated.  The Veteran reported issues with his family due to his irritability and anger.  The Veteran stated that his depression has increased since he was diagnosed with prostate cancer.  He further stated that he has been having an increase in startle reaction and hypervigilant behavior.  He reported he has remained isolated with little social interaction.  The VA practitioner found that the Veteran had become unable to work due to worsening of PTSD, as he had been feeling more depressed and anxious since he was diagnosed with prostate cancer.  The Veteran stated that he does not want to go out in public because of the possibility of wetting his pants.  The medical provider also found that the Veteran's PTSD symptoms were getting worse with worsening anxiety and irritability affecting his life.  

On an August 2015 VA treatment record, the medical provider found the Veteran to have marked limitation in the ability to maintain attention and concentration for extended periods; the ability to perform activities within a schedule; maintain regular attendance, and be punctual within customary tolerance; the ability to work in coordination with or proximity to others without being distracted by them; the ability to complete a normal work week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; the ability to interact appropriately with the general public; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to respond appropriately to changes in the work setting; and the ability to set realistic goals or make plans independently.  As a result, the medical provider noted that the Veteran has chronic PTSD affecting his daily activities.  The medical provider found that the Veteran remains hypervigilant and irritated and he would rather be by himself most of the time avoiding any kind of social interaction.  He found that the Veteran's impairments are likely to produce good days and bad days and he anticipated that the Veteran's impairments would cause the Veteran to be absent from work more than three times a month.  The medical provider opined that the Veteran has had similar symptoms for over one year and that the Veteran is not capable of performing gainful employment.  

In an October 2015 statement, the Veteran's daughter C.C., stated that ever since the Veteran's diagnosis of prostate cancer his anger has worsened.  C.C. observed the Veteran have frequent altercations with family members.  C.C. also observed that the Veteran isolated himself and did not have any friends.  In an October 2015 statement, the Veteran's daughter T.P. also stated that she observed the Veteran have frequent altercations with family members and neighbors.  She stated that the Veteran's anger has increased since he was diagnosed with prostate cancer.  T.P. has also observed that the Veteran does not maintain his hygiene and has isolated himself.  In an October 2015 statement, the Veteran's adult child D.S. stated that the Veteran's anger has increased since he was diagnosed with prostate cancer.  D.S. stated that the Veteran has frequent altercations with family members and neighbors.  Specifically in October 2012, the Veteran had an altercation with D.S. that resulted in the Veteran moving out of D.S.'s residence.  D.S. observed a decline in the Veteran's hygiene and that the Veteran isolated himself.  

At the December 2015 Board hearing the Veteran stated that he experiences being uncomfortable around people, depression, lack of desire to go anywhere, lack of desire to do anything, lack of motivation, infrequent showers, infrequent grooming, and only goes grocery shopping twice a month.  The Veteran stated that he has issues with anger and has had altercations with his family.  The Veteran also stated that he has had verbal altercations with VA staff and physicians, at times to the point of needing law enforcement to calm him down.  The Veteran further stated that PTSD causes problems with short term memory, losing focus during conversation, and forgetting directions while driving.  The Veteran stated that after his prostate cancer treatment he tried to go back to work but was unable to because he was afraid he would wet his pants.  In regards to the Veteran's prostate cancer, the Veteran stated that the symptoms that impact his ability to work are that he leaks and he wets his pants and there is an increase in his depression.  The Veteran stated that his tinnitus affects his ability to hear on the phone properly.  The Veteran's representative contended that the August 2015 VA psychiatrist opined that the Veteran was unable to work due to PTSD alone; and taken in combination with other limitations from the other service connected impairments, entitlement to individual unemployability should be awarded.  

In a January 2016 private psychiatric/psychological impairment report and questionnaire, the private medical provider opined that the Veteran cannot perform full-time competitive work if it involves even intermittent social interaction of any type.  The medical provider reasoned that the Veteran's symptoms are not only an issue with strangers and groups, they are more pervasive than that; they are present even with family members and one on one.  Therefore, it seems that any type of direct social interaction is going to exacerbate the Veterans irritability and when this occurs, it has resulted in chronic problems with verbal confrontations and altercations.  The private provider noted that the Veteran's poor hygiene and self-care are additional barriers to his being able to manage social interactions effectively.  Also, the medical provider found that the Veteran's symptoms are largely the result of his PTSD, but also possibly seem to have been exacerbated after the Veteran's prostate surgery.  The Veteran reported embarrassment related to enuresis and the private provider found that there are likely psychological symptoms related to this that contribute to the Veteran's depressed mood, irritability, and social anxiety.  Thus, while the medical provider believes that the Veteran's PTSD is likely the larger, underlying contributor to his psychological impairment, it is not clearly the only contributor to the Veteran's current social and occupational impairment. 

In the August 2016 VA Social and Industrial survey, the Veteran reported an increase in anger since separation from the military.  The Veteran reported frequent verbal confrontations with strangers and family in public settings.  The examiner noted that the Veteran did not provide time frames for these verbal confrontations.  The Veteran stated that his anger and incontinence were problems at work.  The Veteran stated that he has sporadic contact with his family, no friends, and that he does not interact with neighbors.  He reported discomfort and anxiety talking with people or being around others.  In relation to prior employment the Veteran stated that he tried to return to work after prostate cancer treatments but he was angry and incontinent and therefore he could not keep up.  The Veteran stated that he has not worked since 2008 or 2009.  The examiner noted that the Veteran's PTSD symptoms over the years have included little social interaction outside of family, difficulty tolerating stress, episodes of depression and anxiety, and minimal involvement outside of his home.  The examiner found that the Veteran's depression seemed to coincide with prostate cancer and subsequent treatments and the changes physically that resulted.  The examiner further found that irritability has occurred and the Veteran would have verbal altercations with neighbors and family.  The examiner found that the Veteran attributed his decision to retire and inability to work on poor adjustment after cancer treatments and some of the mood and physical problems experienced then and not his service connected disabilities.  Thus the examiner opined that despite the Veteran's social problems and irritation/anger, if working in an environment with minimal contact, such social difficulties and anger problems could be mitigated and would allow some ability for him to work.  The examiner reasoned that the Veteran's irritability/anger, difficulty managing stress, and at times inept social functioning would likely cause marked problems in the workplace, most notably in his ability to work and interact with peers and/or supervisors.  The examiner noted that it seems that most of his jobs throughout his career have involved a high interpersonal component as opposed to working by himself or with minimal involvement with others.  The examiner did not find chronic agitation in the Veteran which indicates that he has an ability to control his emotions and anxiety and if working in the right environment, work could be achieved.  The examiner further found no ongoing cognitive impairments appear evidence which would disrupt his ability to understand and at least carry out simple tasks.  

In an October 2016 VA examination, the examiner opined that that there is insufficient evidence to support a finding that the combined effects and occupational impairments related combined effects of the Veteran's service-connected disabilities are sufficient, without regard to other factors, to prevent performing the mental and/or physical tasks required to get or keep substantially gainful employment.  The examiner reasoned that he did not find a chronic agitation in the Veteran, which indicates he has an ability to control his emotions and anxiety and if working in the right environment, work could be achieved.  The examiner also found no ongoing cognitive impairments appear evident which would disrupt his ability to understand and at least carry out simple tasks.  For tinnitus, the examiner found that it might be possible that occasionally and transiently the Veteran's tinnitus may affect his ability to concentrate; otherwise, there is no or insufficient evidence that tinnitus causes an overall impact on his ability to work.  Also, the examiner found that it might also be possible that occasionally and transiently, neoplasm malignant, genitourinary may require changing pads between two and four times daily or require the wearing of briefs; otherwise there is no or insufficient evidence that this causes an overall impact on his ability to work.  The examiner further stated that PTSD may be associated with agitation, anger, irritability, impaired concentration, and interpersonal problems.  The examiner noted however, that the Veteran mentioned the prospect of purchasing a home.  The examiner reasoned that this would require the ability to concentrate, ability to take on the responsibility of home ownership, calculations, filling out forms, inspections, meeting with people, multiple types of communication with multiple types of people, reasoning, searching, and traveling.  The examiner noted that working as a busser, cook or dishwasher at a restaurant may be less complicated.  The Veteran mentioned the prospect of visiting his daughters more often and maybe getting out of the house.  The examiner found that this would require communication, planning, driving or an alternative means of travel, and walking.  This suggests to the examiner the Veteran's capacity for driving short distances, as in working as a delivery driver.  Therefore, the examiner found that there is insufficient evidence to support a finding that the combined effects of the Veteran's service-connected disabilities are sufficient to prevent the Veteran from obtaining or maintaining substantially gainful employment. 

In an April 2017 VA PTSD examination report, the examiner found that the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or events), disturbances of motivation and mood, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner concluded that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Upon review of the claims file, the Board finds that the evidence is in equipoise regarding the Veteran's ability to engage in gainful employment, and thus, TDIU is warranted.  The Veteran is highly educated and successful in his endeavors as an account executive and real estate agent.  The VA and private medical opinions are split as to whether his service-connected disabilities cause him unemployability.  The only examination, however, that addresses all three disabilities is the August 2016 Social and Industrial Survey.  Although the examiner opined that the Veteran was able to engage in gainful employment, the Board notes that it was with the qualification of an environment with minimal social contact.  The Veteran's work experience, however, involves significant contact with customers and co-workers.  The October 2016 VA medical provider suggested such employment as busser, cook or dishwasher - but these occupations all require significant social interaction.  The August 2016 VA examiner noted that even with such limits, his PTSD would cause marked problems in the workplace.  Taking these conclusions together with the positive opinions of record, the Board concludes that TDIU is warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a TDIU is granted.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


